




Exhibit 10.3










ASSET PURCHASE AGREEMENT


by and among
MARTIN OPERATING PARTNERSHIP L.P.,
MARTIN MIDSTREAM PARTNERS L.P.,
CROSS OIL REFINING & MARKETING, INC.
and
MARTIN RESOURCE MANAGEMENT CORPORATION


October 2, 2012






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I
SALE OF ASSETS
1

1.1    Sale of Assets.    1
1.2    Retained Assets.    2
1.3    Post-Closing Liabilities.    3
1.4    Pre-Closing Liabilities.    4
1.5    Nonassignable Contracts or Licenses.    5
1.6    Purchase Price.    6
1.7    Payment of Purchase Price.    6
1.8    Net Working Capital Matters.    6
1.9    Taxes; Apportionments; Post-Closing Adjustments.    8
1.10    Time and Place of Closing.    9
1.11    Execution and Delivery of Documents of Title.    9
1.12    Closing Deliveries.    10
ARTICLE II
REPRESENTATIONS OF THE SELLER AND THE GUARANTOR
11

2.1    Organization.    11
2.2    Execution and Delivery.    11
2.3    Authority.    12
2.4    No Conflicts.    12
2.5    Governmental Approvals and Filings.    13
2.6    Books and Records.    13
2.7    Financial Statements.    13
2.8    Absence of Changes.    14
2.9    No Undisclosed Liabilities.    14
2.10    Taxes.    14
2.11    Legal Proceedings.    15
2.12    Compliance With Laws and Orders.    15
2.13    Real Property.    15
2.14    Tangible Personal Property; Purchased Assets.    17
2.15    Intellectual Property Rights.    17
2.16    Assigned Contracts.    18
2.17    Assigned Licenses.    18
2.18    Insurance.    19
2.19    Environmental Matters.    19
2.20    Substantial Customers.    20
2.21    No Powers of Attorney.    21
2.22    Solvency.    21
2.23    Government Contracts.    21
2.24    Performance of Packaging Business.    21
2.25    Financial Projections.    21
2.26    Guarantor Financial Statements.    21

    



--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE PARENT
22

3.1    Organization.    22
3.2    Execution and Delivery.    22
3.3    Authority.    23
3.4    No Conflicts.    23
3.5    Governmental Approvals and Filing.    23
ARTICLE IV
COVENANTS
23

4.1    Confidentiality.    23
4.2    Cooperation by the Parties.    24
ARTICLE V
INDEMNIFICATION
25

5.1    Indemnification by the Seller and the Guarantor.    25
5.2    Indemnification by the Buyer and the Parent.    26
5.3    Procedures for Indemnification.    27
5.4    Survival.    28
5.5    Limitations on Indemnification.    29
5.6    Inconsistent Provisions.    30
5.7    Right to Indemnification Not Affected by Knowledge.    30
5.8    SCOPE AND EXPRESS NEGLIGENCE AND STRICT LIABILITY.    30
ARTICLE VI
MISCELLANEOUS
30

6.1    Expenses.    30
6.2    Notices.    30
6.3    Amendments.    32
6.4    Waiver.    32
6.5    Headings.    32
6.6    Nonassignability.    32
6.7    Parties in Interest.    32
6.8    Counterparts.    32
6.9    Governing Law; Consent to Jurisdiction.    32
6.10    Severability.    33
6.11    Entire Agreement.    33
6.12    English Language.    33
6.13    Brokers.    33
ARTICLE VII
DEFINITIONS
33

7.1    Definitions.    33
7.2    Other Terms.    40
7.3    Other Definitional Provisions.    40



    



--------------------------------------------------------------------------------




Exhibits


Exhibit A    -    Form of Bill of Sale, Assignment and Assumption Agreement
Exhibit B-1    -    General Warranty Deed for Smackover, Arkansas Owned Real
Property
Exhibit B-2    -    General Warranty Deed for Kansas City, Kansas Owned Real
Property
Exhibit C    -    Form of Noncompetition Agreement
Exhibit D    -    Form of Omnibus Amendment
Exhibit E    -    Form of Supply Agreement
Exhibit F    -    Form of Intellectual Property Assignment




Disclosure Schedule


Section 1.1(a)    Tangible Property
Section 1.1(b)    Owned Real Property
Section 1.1(e)    Assigned Contracts
Section 1.1(g)    Assigned Licenses
Section 1.1(h)    Assigned Intellectual Property
Section 1.8(b)    Calculation of Net Working Capital
Section 1.9(b)    Apportionments
Section 2.3    Authority
Section 2.4    No Conflicts
Section 2.5    Governmental Authorities
Section 2.8    Absence of Changes
Section 2.9    Undisclosed Liabilities
Section 2.13    Real Property
Section 2.16    Matters Applicable to Assigned Contracts
Section 2.17    Matters Applicable to Assigned Licenses
Section 2.18    Insurance
Section 2.19    Environmental
Section 2.20    Substantial Customers
Section 7.1    Permitted Liens



    



--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (the “Agreement”), dated as of October 2, 2012, is
entered into by and among Martin Operating Partnership L.P., a Delaware limited
partnership (the “Buyer”), Cross Oil Refining & Marketing, Inc., a Delaware
corporation (the “Seller”), Martin Resource Management Corporation, a Texas
corporation and the parent of the Seller (the “Guarantor”), and Martin Midstream
Partners L.P., a Delaware limited partnership and the parent of the Buyer (the
“Parent”). Capitalized terms used herein shall have the meanings set forth in
Article VII.
WHEREAS, the Buyer, the Parent, the Seller and the Guarantor have determined
that it is in their respective best interests for the Seller to sell to the
Buyer, and for the Buyer to purchase certain of the Seller’s assets relating to
the Seller’s lubricants blending and packaging business located in Smackover,
Arkansas and Kansas City, Kansas (the “Business”) on the terms and conditions
contained in this Agreement (the “Sale”); and
WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with the Sale;
NOW THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, the Seller, the Buyer, the Guarantor
and the Parent agree as follows:
ARTICLE I
SALE OF ASSETS
1.1    Sale of Assets.
Upon the terms and subject to the conditions contained in this Agreement, at the
Closing the Seller, in exchange for the payment of the Purchase Price by the
Parent to the Seller, shall sell, assign, transfer and convey to the Buyer, and
the Buyer shall acquire and accept from the Seller, the following assets of the
Seller relating to the Business, free and clear of all Liens except Permitted
Liens, and excluding the Retained Assets (collectively, the “Purchased Assets”):
(a)    all tangible assets, personal property, fixtures and equipment listed in
Section 1.1(a) of the Disclosure Schedule (the “Tangible Property”);
(b)    all tracts or parcels of land listed and described in Section 1.1(b) of
the Disclosure Schedule, together with (i) any reversionary rights attributable
thereto; (ii) all claims or demands whatsoever of the Seller either in law or in
equity in or to such land; and (iii) all buildings, improvements, fixtures,
storage tanks, pipelines, valves, meters, measurement stations, equipment,
electrical facilities, storage and shipping facilities, transformers, power
lines, rectifiers, busbars, housings, circuit breakers and all other fixed
assets, fixtures and equipment of every type and description owned by the Seller
and located on or affixed or attached to such land (collectively, the “Owned
Real Property”);

#PageNum#



--------------------------------------------------------------------------------


(c)    all supplies and inventory owned by the Seller and used in the operation
of the Business;
(d)    all accounts receivable of the Seller arising out of the operation of the
Business, billed and unbilled, recorded or unrecorded, with collection agencies
or otherwise, accrued and existing immediately prior to the Closing Date;
(e)    subject to Section 1.5, the rights and interests of the Seller in the
Contracts that relate to the ownership or operation of the Purchased Assets and
the Business listed in Section 1.1(e) of the Disclosure Schedule (the “Assigned
Contracts”);
(f)    any and all of the Seller’s Books and Records that relate principally to
the Purchased Assets and (the “Assigned Books and Records”), excluding any Books
and Records of the Seller that relate principally to (i) organizational or
governance proceedings of the Seller, (ii) the Retained Assets or (iii) the
Pre-Closing Liabilities;
(g)    subject to Section 1.5, the Licenses that relate to the ownership or
operation of the Purchased Assets and the Business listed in Section 1.1(g) of
the Disclosure Schedule (the “Assigned Licenses”);
(h)    all of the Seller’s rights and interests in the Intellectual Property
used by the Seller in the Business listed in Section 1.1(h) of the Disclosure
Schedule (the “Assigned Intellectual Property”);
(i)    all of the Seller’s rights and interest in insurance proceeds that may be
payable in respect of the Purchased Assets or the Business under the insurance
policies of the Seller, excluding any insurance proceeds payable in respect of
the Retained Assets (“Insurance Proceeds”);
(j)    all Liens in favor of the Seller, whether choate or inchoate, under any
Law arising from the ownership, operation or use of any of the Purchased Assets
or the Business; and
(k)    all of the Seller’s rights and interest pertaining to any counterclaims,
set-offs, third party indemnities or defenses that the Seller may have with
respect to the Post-Closing Liabilities, the Purchased Assets or the Business.
1.2    Retained Assets.
The Seller will retain ownership of all assets not specifically identified in
Section 1.1 as Purchased Assets (collectively, the “Retained Assets”),
including, without limitation the following assets:
(a)    cash and cash equivalents, including cash and cash equivalents relating
to the Business;
(b)    investments in marketable securities including Units in the Parent;

#PageNum#



--------------------------------------------------------------------------------


(c)    all assets of the Seller used in marketing products produced by the
Refinery;
(d)    any and all Books and Records of the Seller that relate principally to
(i) organizational or governance proceedings of the Seller, (ii) the Retained
Assets or (iii) the Pre-Closing Liabilities; and
(e)    all rights of the Seller under this Agreement.
In the interest of clarity, the Parties acknowledge and agree that the Seller
shall retain all rights in and to the Retained Refinery Related Assets and all
other assets retained by the Seller under the terms of the Amended and Restated
Contribution Agreement.
1.3    Post-Closing Liabilities.
Subject to the terms and conditions of this Agreement, at Closing, the Buyer
will assume and agree to pay, perform and discharge when due from and after the
Closing Date only the following obligations and Liabilities (collectively, the
“Post-Closing Liabilities”):
(a)    any obligations or Liabilities that initially occur and are attributable
solely to the period after Closing (and that do not relate to or arise out of
any breach of any representation of the Seller and the Guarantor hereunder) in
respect of the Assigned Contracts and the Assigned Licenses transferred and
assigned to the Buyer hereunder in conformity with the provisions of such
Assigned Contracts and Assigned Licenses;
(b)    any obligations or Liabilities that pertain to the ownership, operation
or use of the Purchased Assets by the Buyer arising from any acts, omissions,
events, conditions or circumstances that initially occur and are solely
attributable to the period after the Closing;
(c)    the trade accounts payable and current liabilities of the Seller
immediately prior to the Closing Date related to the Purchased Assets, but only
to the extent such accounts payable and current liabilities are included in the
calculation of Closing Net Working Capital; and
(d)    property Taxes and other items prorated and to be paid by the Buyer
pursuant to Section 1.9(b).
The Seller agrees to satisfy and discharge all obligations and Liabilities that
are not assumed by the Buyer pursuant to the terms of this Agreement, whether
known as of the date hereof or thereafter determined, including the Pre-Closing
Liabilities. The Seller represents and warrants to the Buyer that all payments
due and all obligations to be performed prior to or as of the Closing Date in
respect of the Assigned Contracts, the Assigned Licenses and the other Purchased
Assets have been timely made and performed.
1.4    Pre-Closing Liabilities.

#PageNum#



--------------------------------------------------------------------------------


It is expressly understood and agreed that the Buyer shall not be obligated to
pay, perform or discharge, and the Seller shall retain, all obligations and
Liabilities of the Seller other than the Post-Closing Liabilities, including,
without limitation, the following (collectively, the “Pre-Closing Liabilities”):
(a)    Liabilities of the Guarantor and the Seller relating to indebtedness for
borrowed money or bonds (including, without limitation, industrial revenue
bonds) that in any respect relate to the Purchased Assets, whether or not such
Liabilities are reflected on the Financial Statements and all other Liabilities
of the Guarantor and the Seller not disclosed on the Financial Statements;
(b)    Liabilities resulting from, constituting or relating to a breach of any
of the representations, warranties, covenants or agreements of the Seller or the
Guarantor under this Agreement or any of the Related Agreements;
(c)    Liabilities for any federal, state, local, foreign or other Taxes of the
Guarantor and the Seller (i) incurred or relating to periods ending on or prior
to the Closing, (ii) except as provided in Section 1.9(a), arising in connection
with the consummation of the transactions contemplated by this Agreement or any
of the Related Agreements, or (iii) arising or relating to any of the Retained
Assets;
(d)    Notwithstanding Section 2.19, Liabilities for all environmental,
ecological, natural resource, health, safety, products liability or other
Claims, conditions or obligations pertaining to the Guarantor or the Seller or
the Purchased Assets that relate to time periods, circumstances, acts, omissions
or events occurring prior to the Closing, including, without limitation, any and
all Losses (i) resulting from or arising out of any Environmental Action that
relates to any violations of Environmental Laws or Environmental Permits on or
prior to the Closing or (ii) incurred as a result of the presence of any
Hazardous Materials at, in, on, under or around any of the Purchased Assets or
other facilities of the Guarantor or the Seller on or prior to the Closing, or
the disposal of any Hazardous Materials generated in connection with the
Purchased Assets prior to the Closing (including, without limitation, any
investigation, monitoring, containment, remediation, cleanup or removal thereof
after the Closing);
(e)    Liabilities for warranty claims, quality-related claims or other similar
claims arising out of or relating to events or circumstances on or prior to the
Closing and relating to the Purchased Assets;
(f)    Liabilities based on any actual or alleged tortious or illegal conduct by
or on behalf of the Guarantor, the Seller or their respective Affiliates (other
than the Buyer or the Parent), shareholders, officers, directors, independent
contractors or agents;
(g)    Liabilities incurred by the Guarantor or the Seller in connection with
the negotiation, execution or performance of this Agreement or any of the
Related Agreements, including, without limitation, all legal, accounting,
brokers’, finders’ and other professional fees and expenses engaged by the
Guarantor or the Seller;

#PageNum#



--------------------------------------------------------------------------------


(h)    Liabilities incurred by the Guarantor or the Seller after the Closing,
including Liabilities relating to the Retained Assets;
(i)    Liabilities with respect to any of the Guarantor’s or the Seller’s
employees (and employees of their respective Affiliates), including, without
limitation, wages, salaries, federal withholding and social security taxes,
worker’s compensation, unemployment compensation, employee benefit plans,
termination costs, accrued vacation and Liabilities under any employee benefit
plans, all in any way relating to (i) events occurring prior to the Closing,
(ii) the employment of employees by the Guarantor or the Seller or their
respective Affiliates, prior to the Closing;
(j)    Liabilities, including any Liability pursuant to any Claim, litigation or
proceeding (other than those for which either the Seller or the Guarantor is
being indemnified by the Buyer and the Parent hereunder), that pertain to (i)
contractual or other obligations of the Guarantor or the Seller or (ii) the
ownership or operation of the Purchased Assets or the Business, in each case
arising from any acts, omissions, events, conditions or circumstances occurring
on or before or relating to or attributable to the period on or before the
Closing;
(k)    Liabilities relating to the Owned Real Property and/or any agreements,
easements, rights of way or other restrictions encumbering the Owned Real
Property arising out of or relating or attributable to events or circumstances
on or prior to the Closing;
(l)    Liabilities, Losses, and costs related to providing studies and reports
for and obtaining proper and timely assignment, transfer or new application by
the Buyer for applicable Licenses; and
(m)    Liabilities and Losses due to the Purchased Assets not being in good
working order (subject to normal wear and tear given the use and age of the
Purchased Assets) and in compliance with applicable Laws as of the date of
Closing.
1.5    Nonassignable Contracts or Licenses.
If any Assigned Contracts or Assigned Licenses are not by their respective terms
assignable, the Seller agrees to use its reasonable best efforts to obtain, or
cause to be obtained, prior to the Closing Date, any written consents necessary
to convey to the Buyer the benefit thereof. The Buyer shall cooperate with the
Seller, in such manner as may be reasonably requested, in connection therewith,
including, without limitation, discussions and negotiations with all Persons
with the authority to grant or withhold consent. To the extent that any such
consents cannot be obtained, the Seller and the Buyer will use their reasonable
best efforts (but in no event shall the Seller or the Buyer be required to pay
any amounts in connection therewith) to take such actions as may be possible
without violation or breach of any such nonassignable Assigned Contracts or
Assigned Licenses to effectively grant the Buyer the economic benefits of such
Assigned Contracts and Assigned Licenses.

#PageNum#



--------------------------------------------------------------------------------


1.6    Purchase Price.
The aggregate purchase price for the Purchased Assets shall be an amount equal
to: (a) One Hundred Fifteen Million Dollars ($115,000,000), plus (b) an amount
equal to the Closing Net Working Capital Adjustment (the “Purchase Price”).
1.7    Payment of Purchase Price.
Subject to the terms and conditions of this Agreement, the Purchase Price shall
be paid as follows:
(a)    At the Closing, the Parent shall wire transfer to an account designated
in writing by the Seller prior to the Closing, immediately available funds in an
amount equal to: (i) One Hundred Fifteen Million Dollars ($115,000,000), plus
(ii) $6,766,982, the Estimated Closing Net Working Capital Adjustment; and
(b)    After the Closing, the Seller or the Parent, as the case may be, shall
make any payment it is required to make pursuant to Section 1.8(g), at the time
and in the manner specified for such payment in Section 1.8(g).
1.8    Net Working Capital Matters.
(a)    Certain Defined Terms. As used herein,
(i)    “Adjustment Parties” means the Seller, the Parent and the Buyer.
(ii)    “Benchmark Net Working Capital” means $30,000,000.
(iii)    “Closing Net Working Capital” means an amount equal to (A) the
aggregate amount of the current assets of the Seller, as of the end of the day
immediately prior to the Closing Date, that are required by the terms of
Section 1.8(b) of the Disclosure Schedule to be included in “Current Assets” for
purposes of any calculation of Closing Net Working Capital or Estimated Closing
Net Working Capital hereunder, minus (B) the aggregate amount of the current
liabilities of the Seller, as of the end of the day immediately prior to the
Closing Date, that are required by the terms of Section 1.8(b) of the Disclosure
Schedule to be included in “Current Liabilities” for purposes of any calculation
of Closing Net Working Capital or Estimated Closing Net Working Capital
hereunder.
(iv)    “Closing Net Working Capital Adjustment” means the amount, if any, by
which the Closing Net Working Capital differs from the Estimated Closing Net
Working Capital. For the avoidance of doubt, the amount can be a negative
number.
(v)    ”Estimated Closing Net Working Capital” means an estimate of Closing Net
Working Capital, which estimate shall be determined as provided in
Section 1.8(b).

#PageNum#



--------------------------------------------------------------------------------


(vi)    “Estimated Closing Net Working Capital Adjustment” means the amount, if
any, by which the Estimated Closing Net Working Capital differs from the
Benchmark Working Capital. For the avoidance of doubt, the amount can be a
negative number.
(vii)    “Final Closing Net Working Capital” means the Closing Net Working
Capital as finally determined by Sections 1.8(d) and (e).
(b)    Principles and Methodologies. For all purposes of this Agreement, the
principles and methodologies to be used in determining Closing Net Working
Capital and Estimated Closing Net Working Capital, including, without
limitation, the components of Current Assets and the components of Current
Liabilities to be included therein, shall be as specified in Section 1.8(b) of
the Disclosure Schedule.
(c)    Estimated Closing Net Working Capital. Prior to the Closing, the Seller
prepared and delivered to the Parent and the Buyer a written statement setting
forth the Seller’s determination of Estimated Closing Net Working Capital, which
statement was prepared in good faith and contained reasonable detail and
supporting documents showing the computation of Estimated Closing Net Working
Capital and the components of Current Assets and Current Liabilities included
therein. Based upon the supporting documents and information provided by the
Seller in such statement, the Adjustment Parties agree that the Estimated
Closing Net Working Capital at Closing is $36,766,982, and that the Estimated
Closing Net Working Capital Adjustment, calculated by subtracting from such
amount the Benchmark Net Working Capital, is $6,766,982.
(d)    Closing Net Working Capital. Within ninety (90) days after the Closing,
the Buyer shall prepare and deliver to the Seller and the Parent a written
statement setting forth the Buyer’s determination of Closing Net Working
Capital, which statement shall be prepared in good faith and shall contain
reasonable detail and supporting documents showing the computation of Closing
Net Working Capital and the components of Current Assets and Current Liabilities
included therein. If the Seller or the Parent disagrees with the Buyer’s
determination of Closing Net Working Capital, (i) the Seller or the Parent, as
the case may be, shall notify the other Adjustment Parties in writing of the
disagreement and the basis therefor, in reasonable detail, within sixty (60)
days after the Buyer’s delivery of its determination of Closing Net Working
Capital, and (ii) unless all of the Adjustment Parties agree in writing on
Closing Net Working Capital within thirty (30) days after delivery of such
written notice of disagreement, such matters in dispute shall be resolved in
accordance with the procedure set forth in Section 1.8(e) which shall be the
sole and exclusive remedy for resolving accounting disputes relative to the
determination of Closing Net Working Capital.
(e)    Resolution of Disputes. If a timely written notice of disagreement is
delivered pursuant to Section 1.8(d) and the Adjustment Parties do not agree in
writing on Closing Net Working Capital within thirty (30) days after delivery of
such notice of disagreement, any Adjustment Party shall have the right to
require that the disputed matters set forth in such notice of disagreement that
remain unresolved at the end of such thirty (30) day

#PageNum#



--------------------------------------------------------------------------------


period be submitted to Ernst & Young (or if they are unwilling to serve, then to
PricewaterhouseCoopers) (the “Accounting Firm”), for final determination in
accordance with the provisions of this Agreement. The Accounting Firm shall
review such unresolved matters in dispute and, acting as arbitrator, shall
promptly decide the proper amounts of such disputed entries (which decision
shall also include a final calculation of Closing Net Working Capital). The
Accounting Firm’s determinations with respect to such disputed matters and
Closing Net Working Capital shall be final and binding upon the Parties. The
Accounting Firm’s fees and expenses shall be borne equally by the Seller and the
Parent.
(f)    Access to Records. Each Adjustment Party shall (i) have full access to
the financial books and records of all Parties pertaining to the Purchased
Assets and the Post-Closing Liabilities to confirm or audit computations of
Closing Net Working Capital or Estimated Closing Net Working Capital, and (ii)
cause its personnel to reasonably cooperate with the other Adjustment Parties
with respect to such confirmations or audits. Each Adjustment Party shall also
make its books and records pertaining to the Purchased Assets and the
Post-Closing Liabilities available to the Accounting Firm for use in connection
with its review pursuant to Section 1.8(e).
(g)    Adjustment Payment. If the Estimated Closing Net Working Capital exceeds
the Final Closing Net Working Capital, the Seller shall wire transfer to an
account designated in writing by the Parent immediately available funds in an
amount equal to the excess. If the Final Closing Net Working Capital exceeds the
Estimated Closing Net Working Capital, the Parent shall wire transfer to an
account designated in writing by the Seller immediately available funds in an
amount equal to the excess. Any such wire transfer required by this
Section 1.8(g) shall be made not later than the fifth (5th) business day after
the determination of Final Closing Net Working Capital pursuant to this
Section 1.8.
1.9    Taxes; Apportionments; Post-Closing Adjustments.
(a)    All sales, use, transfer, filing, recordation, registration and similar
Taxes and fees arising from or associated with the transactions contemplated by
this Agreement, whether levied on the Buyer or the Seller or their respective
Affiliates, shall be paid one half by the Seller and one half by the Buyer, and
the Seller shall file all necessary documentation with respect to, and make all
payments of, such Taxes and fees on a timely basis.
(b)    At the Closing, the following items (which are described and quantified
in Schedule 1.9(b)), to the extent they relate to the Purchased Assets and
except as otherwise provided for in this Agreement (for example, in the
calculation of Closing Net Working Capital), shall be apportioned as of
11:59 P.M. Central Time on September 30, 2012: property Taxes, rents,
prepayments from customers, prepayments to suppliers and other prepayments,
deposits and expenses under any of the Assigned Contracts and the Assigned
Licenses and all utilities serving the Purchased Assets; and such other items as
are customarily apportioned in connection with the sale of similar property, all
such items

#PageNum#



--------------------------------------------------------------------------------


prior to such time being for the account of the Seller and all such items after
such time being for the account of the Buyer. If any such items cannot
accurately be apportioned at the Closing or prior thereto, or if it is later
determined that such apportionment at Closing was not accurate, such items shall
be apportioned or reapportioned, as the case may be, as soon as practicable
after the Closing Date or the date on which the apportionment error is
discovered, as applicable, but in no event more than 120 days after the Closing
Date and paid by the Seller or the Parent, as applicable. Any amounts received
by, or other consideration given to, the Parent or the Buyer after the Closing
with respect to the Retained Assets or the operation of the Purchased Assets
prior to the Closing shall be held by the Parent or the Buyer in trust for the
Seller until promptly paid to the Seller. Likewise, any amounts received by, or
other consideration given to, the Guarantor or the Seller after the Closing with
respect to the Purchased Assets or the operation of the Purchased Assets after
the Closing shall be held by the Guarantor or the Seller in trust for the Parent
until promptly paid to the Parent.
1.10    Time and Place of Closing.
The closing of the transactions described in this Article I (the “Closing”)
shall take place at the offices of Strasburger & Price, L.L.P. located at
1401 McKinney, Suite 2200, Houston, Texas 77010, at 8:00 A.M., Central Time, on
October 2, 2012, or at such other place or time as the Parties may agree. The
date upon which the Closing actually occurs is hereinafter referred to as the
“Closing Date.” Subject to the occurrence of the Closing, all transactions
hereunder shall be deemed to have occurred as of 12:01 A.M. Central Time, on
October 1, 2012 (the “Effective Time”).
1.11    Execution and Delivery of Documents of Title.
At the Closing, (a) the Seller and the Buyer shall execute and deliver a Bill of
Sale, Assignment and Assumption Agreement in the form attached hereto as
Exhibit A (the “Bill of Sale, Assignment and Assumption Agreement”), and (b) the
Seller shall execute and deliver a General Warranty Deed for each parcel of
Owned Real Property, in the forms attached hereto as Exhibits B‑1 and B‑2 (the
“Deeds”). In addition, the Seller will execute and deliver to the Buyer such
deeds, conveyances, certificates of title, assignments, assurances and other
instruments and documents as the Buyer may reasonably request in order to effect
the Sale and the conveyance and transfer of the Purchased Assets from the Seller
to the Buyer. Such instruments and documents shall be sufficient to convey to
the Buyer title to the Purchased Assets, free and clear of any Liens other than
Permitted Liens. The Seller will, from time to time after the Closing Date, take
such additional actions and execute and deliver such further documents as the
Buyer may reasonably request in order more effectively to contribute, transfer
and convey the Purchased Assets to the Buyer and to place the Buyer in position
to operate and control all of the Purchased Assets.
1.12    Closing Deliveries.
(a)    At the Closing, the Guarantor or the Seller, as applicable, shall execute
and deliver, or cause to be executed and delivered, to the Parent and the Buyer,
as applicable:

#PageNum#



--------------------------------------------------------------------------------


(i)    A certificate executed by the Seller and the Guarantor stating that
attached to such certificate are duly executed copies of all material consents,
approvals and releases required for the consummation of the transactions
contemplated by this Agreement and the Related Agreements;
(ii)    Certification of the Seller’s non-foreign status as set forth in
Treasury Regulation Section 1.1445-2(b);
(iii)    The documents contemplated by Section 1.11;
(iv)    Written instruments in form and substance reasonably acceptable to Buyer
pursuant to which all Liens granted by the Seller or the Guarantor with respect
to the Purchased Assets are terminated and released and authorizing the filing
of all UCC-3 termination statements which may be necessary or appropriate to
evidence any such termination and release;
(v)    A Secretary’s certificate of each of the Seller and the Guarantor
attaching resolutions of the board of directors of the Seller and the Guarantor
authorizing the transactions described herein and in the Related Agreements;
(vi)    The Noncompetition Agreement, in the form attached hereto as Exhibit C
(the “Noncompetition Agreement”);
(vii)    The second amendment to the Omnibus Agreement, in the form attached
hereto as Exhibit D (the “Omnibus Amendment”);
(viii)    The Supply Agreement in the form attached hereto as Exhibit E (the
“Supply Agreement”);
(ix)    The Intellectual Property Assignment in the form attached hereto as
Exhibit F (the “Intellectual Property Assignment”); and
(x)    the Seller shall deliver evidence to the reasonable satisfaction of the
Buyer and the Parent that that certain lawsuit currently pending in the 157th
Harris County Judicial District Court of Texas styled Cause No. 2008‑53948,
Scott D. Martin, et al vs. Martin Resource Management Corporation, et al is
being settled on or about the Closing Date, and that the terms of the settlement
include releases of such parties, and in such form, as is reasonable acceptable
to the Conflicts Committee of the board of directors of the general partner of
the Parent.
(b)    At the Closing, the Buyer and the Parent, as applicable, shall deliver or
shall execute and deliver, or cause to be executed and delivered, to the
Guarantor and the Seller, as applicable:
(i)    The portion of the Purchase Price to be paid by the Buyer to the Seller
at the Closing pursuant to Section 1.7(a);

#PageNum#



--------------------------------------------------------------------------------


(ii)    The Noncompetition Agreement;
(iii)    The Omnibus Amendment;
(iv)    The Supply Agreement;
(v)    A Secretary’s Certificate attaching resolutions of each of the general
partner of the Buyer and the Parent authorizing the transactions described
herein and in the Related Agreements; and
(vi)    A Secretary’s Certificate attaching resolutions of the Conflicts
Committee of the board of directors of the general partner of the Parent
authorizing the transactions described herein and in the Related Agreements and
stating that such transactions are fair and reasonable to the Parent.
ARTICLE II    
REPRESENTATIONS OF THE SELLER AND THE GUARANTOR
In order to induce the Parent and the Buyer to enter into this Agreement, the
Seller and the Guarantor, jointly and severally, hereby make the representations
and warranties set forth below. The Guarantor and the Seller have delivered to
the Parent and the Buyer the Disclosure Schedule on the date of this Agreement.
The disclosures in the Disclosure Schedule relate only to the representations
and warranties in the section of this Agreement to which they expressly relate
and not to any other representation or warranty in this Agreement. Except as
expressly set forth in those sections of the Disclosure Schedule corresponding
to the sections below:
2.1    Organization.
Each of the Seller and the Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation. Each
of the Seller and the Guarantor has full power, authority and capacity to
execute and deliver this Agreement and the Related Agreements to which it is a
party and to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.
2.2    Execution and Delivery.
The execution, delivery and performance of this Agreement and the Related
Agreements by each of the Seller and the Guarantor, as applicable, and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized and approved by the Board of Directors of the Seller and the
Guarantor, and no other corporate action on the part of the Seller or the
Guarantor is necessary to authorize the execution, delivery and performance of
this Agreement and the Related Agreements by the Seller and the Guarantor, as
applicable, and the consummation of the transactions contemplated hereby and
thereby. This Agreement has been duly and validly executed and delivered by the
Seller and the Guarantor and constitutes, and upon the execution and delivery by
the Seller and the Guarantor, as applicable, of the Related Agreements, the
Related Agreements will constitute, the legal, valid and binding obligations of
the Seller and the Guarantor, as the case may be,

#PageNum#



--------------------------------------------------------------------------------


enforceable against the Seller and the Guarantor in accordance with their terms,
assuming valid execution and delivery of this Agreement and the Related
Agreements by the other parties thereto, and except as enforceability may be
limited by bankruptcy, insolvency, reorganizations, moratorium or other Laws
affecting creditors’ rights generally.
2.3    Authority.
(n)    The Seller has full corporate power and authority to own and operate the
Purchased Assets. The Seller is duly qualified, licensed or admitted to do
business and is in good standing in those jurisdictions specified in Section 2.3
of the Disclosure Schedule, which are the only jurisdictions in which the
ownership, use or leasing of its assets and properties or the conduct or nature
of its business, makes such qualification, licensing or admission necessary. The
name of each director and officer of the Seller on the date hereof, and the
position with the Seller held by each, are listed in Section 2.3 of the
Disclosure Schedule. The Seller has, prior to the execution of this Agreement,
delivered to the Buyer true and complete copies of its certificate of
incorporation and bylaws as in effect on the date hereof.
(o)    The Seller does not presently own, of record or beneficially, or control,
directly or indirectly, any capital stock, securities convertible into or
exchangeable for capital stock or any other equity interest in any Person that
has an interest, either beneficially or of record, in any of the Purchased
Assets (individually, a “Subsidiary”).
(p)    The Guarantor owns, beneficially and of record, all of the outstanding
capital stock of the Seller.
2.4    No Conflicts.
The execution and delivery by the Seller and the Guarantor of this Agreement and
the Related Agreements, the performance of their respective obligations under
this Agreement and such Related Agreements and the consummation of the
transactions contemplated hereby and thereby do not and will not:
(a)    conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the applicable certificate of incorporation or
bylaws of the Seller or the Guarantor;
(b)    conflict with or result in a violation or breach of any term or provision
of any License, Law or Order applicable to the Seller, the Guarantor or any of
the Purchased Assets; or
(c)    (i) conflict with or result in a violation or breach of, (ii) constitute
(with or without notice or lapse of time or both) a default under, (iii) require
the Seller or the Guarantor to obtain any consent, approval or action of, make
any filing with or give any notice to any Person which has not been obtained or
otherwise completed as a result or under the terms of, (iv) result in or give to
any Person any right of termination,

#PageNum#



--------------------------------------------------------------------------------


cancellation, acceleration or modification in or with respect to, (v) result in
or give to any Person any additional rights or entitlement to increased,
additional accelerated or guaranteed payments under, or (vi) result in the
creation or imposition of any Lien upon the Seller or any of the Purchased
Assets under any material Contract or License to which the Seller or the
Guarantor is a party or by which any of the Seller’s or the Guarantor’s Assets
or Properties are bound.
2.5    Governmental Approvals and Filings.
No consent, approval or action of, filing with or notice to any Governmental or
Regulatory Authority on the part of the Seller or the Guarantor is required in
connection with the execution, delivery and performance of this Agreement or any
of the Related Agreements or the consummation of the transactions contemplated
hereby or thereby which has not been obtained.
2.6    Books and Records.
The Assigned Books and Records of the Seller as provided to the Buyer prior to
the execution of this Agreement are true and complete in all material respects
and have been maintained in accordance with sound business practices.
2.7    Financial Statements.
(a)    True and complete copies of the following financial statements have been
provided to the Buyer: (i) an audited balance sheet as of, and audited
statements of income, cash flow and stockholders’ equity of the Seller for the
year ended December 31, 2011, (ii) an unaudited balance sheet as of, and
unaudited statements of income, cash flow and stockholders’ equity of the Seller
for the seven months ended July 31, 2012, and (iii) unaudited financial
statements relating to the operations of the Business as of and for the seven
month period ended July 31, 2012 (collectively, the “Financial Statements”).
(b)    The Financial Statements (i) are true, accurate, correct and complete and
in all material respects in accordance with the books and records of the Seller,
(ii) represent bona fide transactions effected in the ordinary course of
business, (iii) do not affect any write-ups or write-downs that are not
disclosed in the accompanying footnotes, and (iv) have been prepared in
accordance with GAAP and fairly present in all material respects the financial
condition and results of operations of the Seller as of the respective dates
thereof and for the respective periods covered thereby, subject in the case of
the unaudited Financial Statements to normal year end adjustments and accruals
none of which would be material.
2.8    Absence of Changes.
Except for the execution and delivery of this Agreement and the transactions to
take place pursuant hereto on or prior to the Closing Date, since July 31, 2012,
there has not been any change, event or development which, individually or
together with other such events, could reasonably be

#PageNum#



--------------------------------------------------------------------------------


expected to have a Material Adverse Effect on the Seller or the Purchased Assets
or the Business. Without limiting the foregoing, there has not occurred between
July 31, 2012 and the date hereof:
(a)    any physical damage, destruction or other casualty loss (whether or not
covered by insurance) affecting any of the Purchased Assets in an amount
exceeding $40,000 individually or $200,000 in the aggregate;
(b)    any write-off or write-down, or any determination to write off or write
down, any of the Purchased Assets in an amount exceeding $25,000 individually or
$100,000 in the aggregate;
(c)    any incurrence of a Lien (other than a Permitted Lien) on any of the
Purchased Assets;
(d)    any entering into, or material amendment, modification, termination
(partial or complete) or granting of a waiver under or giving any consent with
respect to any Assigned Contract or Assigned License;
(e)    any capital expenditures or commitments for additions to property, plant
or equipment comprising part of the Purchased Assets in an amount exceeding
$25,000 individually or $250,000 in the aggregate;
(f)    any other transaction involving or development affecting the Purchased
Assets or the Business outside the ordinary course of business consistent with
past practice; or
(g)    any entering into a Contract or committing to do or engage in any of the
foregoing after the date hereof.
2.9    No Undisclosed Liabilities.
Except as expressly reflected or reserved against in the balance sheets included
in the Financial Statements or in the notes thereto, there are no Liabilities
against, relating to or affecting the Purchased Assets or the Business other
than: (a) Liabilities that, individually or in the aggregate, are not material
to the Purchased Assets; or (c) Liabilities otherwise expressly disclosed in
Section 2.9 of the Disclosure Schedule.
2.10    Taxes.
(a)    All Tax Returns required to be filed by or on behalf of the Seller, the
nonfiling or late filing of which could result in a Lien on the Purchased Assets
or successor or transferee liability for the Buyer, have been duly filed on a
timely basis and such Tax Returns are true, complete and correct. All Taxes owed
by the Seller or any Affiliate of the Seller, the nonpayment or late payment of
which could result in a Lien on the Purchased Assets or successor or transferee
liability for the Buyer, have been timely paid in full (whether or not shown on
or reportable on such Tax Returns). Taxes which Seller was required by
applicable Law to withhold or collect in respect to the Purchased Assets have

#PageNum#



--------------------------------------------------------------------------------


been withheld or collected and have been paid or are properly held by Seller for
such payment when due and payable.
(b)    None of the Purchased Assets consists of an equity or other ownership
interest in any other Person. None of the Purchased Assets is subject to any
Lien arising in connection with any failure or alleged failure to pay any Tax.
(c)    There have been no waivers or extensions of any statutes of limitations
with respect to Taxes of the Seller which could result in a Lien on the
Purchased Assets or successor or transferee liability for the Buyer. There are
no Actions or Proceedings pending, or to the Knowledge of the Seller,
threatened, with respect to Taxes or Tax Returns of the Seller.
(d)    Assuming the Purchased Assets are operated consistent with past practice
and the products produced by Buyer using the Purchased Assets are the same as
those produced by Seller using the Purchased Assets immediately prior to the
Closing Date, more than 90% of all of the income generated by the Purchased
Assets will be “qualifying income” as defined in Section 7704 of the Code.
2.11    Legal Proceedings.
(a)    There are no Actions or Proceedings pending or, to the Knowledge of the
Seller, threatened against, relating to or affecting the Seller that relate to
the Purchased Assets or the Business.
(b)    To the Knowledge of the Seller, there are no Claims or facts, conditions
or circumstances that could reasonably be expected to give rise to any Action or
Proceeding that would be required to be disclosed pursuant to clause (a) above.
(c)    There are no Orders outstanding against the Seller that provide for
injunctive relief, or with respect to monetary damages, exceed $25,000, and that
relate to the Purchased Assets or the Business.
2.12    Compliance With Laws and Orders.
The Seller has operated the Purchased Assets and the Business in compliance in
all material respects with applicable Law. As it relates to the Purchased
Assets, the Seller is not in violation of or in default under any Law, Assigned
Contract, Assigned License or Order.
2.13    Real Property.
(a)    With respect to each parcel of Owned Real Property: (i) the Seller has
good and marketable title to the Owned Real Property, free and clear of any
Liens except for Permitted Liens; (ii) there are no pending or, to the Knowledge
of the Seller, threatened, condemnation proceedings, lawsuits or administrative
actions relating to the Owned Real Property; (iii) the legal description for
Owned Real Property contained in the deed thereof describes such Owned Real
Property fully and adequately, the buildings and

#PageNum#



--------------------------------------------------------------------------------


improvements are located within the boundary lines of the described parcels of
land, are not in violation of applicable setback requirements, zoning laws and
ordinances (and none of the Owned Real Property or buildings or improvements
thereon are subject to “permitted non-conforming use” or “permitted
non-conforming structure” classification), and do not encroach on any easement
that may burden the land, and the land does not serve any adjoining property for
any purpose inconsistent with the use of the land, the property is not located
within any flood plain or subject to any similar type restriction for which any
material Assigned Licenses have not been obtained and access to the property is
provided by paved public right of way with adequate curb cuts available; (iv)
all facilities have received all approvals of Governmental or Regulatory
Authorities (including Licenses) required in connection with the ownership or
operation thereof and have been operated and maintained in accordance with
applicable Laws; (v) there are no leases, subleases, Licenses, concessions,
easements, servitudes, rights-of-way, encumbrances or other Contracts granting
to any party or parties the right of use or occupancy of any portion of the
Owned Real Property; (vi) neither the leases, subleases, Licenses, concessions,
easements, servitudes, rights-of-way, encumbrances or Contracts set forth in
Section 2.13 of the Disclosure Schedule nor the enforcement of any rights
thereunder by any party thereto have or may have a material adverse impact on
the Buyer’s ability to continue to operate the Owned Real Property in the same
manner as the Seller has operated the same prior to the Closing Date and (vii)
with respect to the easements, licenses and rights-of-way comprising the Owned
Real Property, the Seller has good and marketable title to or interests therein
sufficient to enable the Buyer to use and operate the Purchased Assets in a
reasonable and customary manner, free and clear of Liens except Permitted Liens.
(b)    The Seller has delivered to the Buyer prior to the execution of this
Agreement true and complete copies of all deeds, leases, mortgages, deeds of
trust, certificates of occupancy, title insurance policies, title reports,
surveys, easements, licenses, rights of way, restrictions and similar documents,
and all amendments thereof, with respect to the Owned Real Property.
(c)    There are no tenants or other parties in possession of any Owned Real
Property. No Person has any right to purchase, or holds any right of first
refusal to purchase, such properties.
(d)    All public utilities, including, without limitation, water and
wastewater, have been extended to a boundary line of each tract of the Owned
Real Property through adjoining public streets, or if they pass through
adjoining private land, do so in accordance with validly existing easements
permitting such use, and all installation and connection charges necessary to
use such public utilities have been paid in full. All facilities located on the
Owned Real Property are supplied with utilities and other services, including
gas, electricity, water, telephone, sanitary sewer and storm sewer as are
necessary for their current use, all of which services are in accordance with
all applicable Laws and are provided via public roads or via permanent,
irrevocable, appurtenant easements benefiting the Owned Real Property. The
improvements on the Owned Real Property

#PageNum#



--------------------------------------------------------------------------------


are in good operating condition and in a state of good maintenance and repair,
ordinary wear and tear excepted, and are adequate and suitable for the purposes
for which they are presently being used and there are no condemnation or
appropriation proceedings pending or, to the Knowledge of the Seller,
threatened, against any such Owned Real Property or the improvements thereon.
2.14    Tangible Personal Property; Purchased Assets.
(a)    (i) The Purchased Assets are sufficient to conduct the operations of the
Business in the ordinary course consistent with past practices and there are no
other assets, including none of the Retained Refinery Related Assets, that are
material to the conduct of the operations of the Business; (ii) the Seller is in
possession of and has good title to, or has valid leasehold interests in or
valid rights under Contract to use, all Tangible Property, supplies and
inventory included in the Purchased Assets, including all tangible personal
property reflected on the balance sheets included in the Financial Statements,
other than property disposed of since such date in the ordinary course of
business consistent with past practice and (iii) all Tangible Property, supplies
and inventory is free and clear of all Liens, its use complies in all material
respects with all applicable Laws and Orders and is in good working condition,
ordinary wear and tear excepted, and is suitable for the purposes for which it
is now being used in the operation of the Purchased Assets and the Business.
(b)    No equity interest in any Person is included in the Purchased Assets.
2.15    Intellectual Property Rights.
(a)    The list of Assigned Intellectual Property in Section 1.1(h) of the
Disclosure Schedule is a true and complete list of all Intellectual Property
that is required or used in the operation of the Business.
(b)    The current use of the Assigned Intellectual Property by the Seller does
not conflict with, infringe upon or violate any rights of any third party. The
Seller is not currently a party to any Action or Proceeding or, to the Knowledge
of the Seller, threatened Action or Proceeding involving a claim of infringement
in connection with any of the Assigned Intellectual Property.
(c)    The Seller owns the entire right, title and interest in, to and under, or
has acquired an express license to use (or in connection with the acquisition of
equipment or inventory, an implied license to use) the Assigned Intellectual
Property, without payment of any further royalty or similar amount to any third
party.
(d)    The Seller has taken commercially reasonable measures to protect the
confidentiality of its trade secrets and other proprietary information relating
to the Business the value of which is contingent upon maintaining the
confidentiality thereof, which measures are commercially reasonable in the
industry in which the Seller operates its Business.

#PageNum#



--------------------------------------------------------------------------------


(e)    The Assigned Intellectual Property is currently in compliance in all
material respects with all formal legal requirements (including as to any and
all patents, the payment of filing, examination and maintenance fees and proofs
of working or use, and as to all registered trademarks and service marks, the
timely post-registration filing of affidavits of use and incontestability and
renewal applications). The Assigned Intellectual Property is owned by the
Seller, free and clear of any Liens.
2.16    Assigned Contracts.
(a)    The list of Assigned Contracts in Section 1.1(e) of the Disclosure
Schedule is a true and complete list of all Contracts that are material or
necessary to the ownership or operation of the Purchased Assets. Prior to the
date hereof, the Seller has delivered to the Buyer true and complete copies of
the Assigned Contracts.
(b)    The Assigned Contracts constitute valid and legally binding obligations
of the Seller and, to the Knowledge of the Seller, the other parties thereto,
and are enforceable against the Seller and, to the Knowledge of the Seller, the
other parties thereto, in accordance with their terms.
(c)    Each Assigned Contract constitutes the entire agreement by and between
the respective parties thereto with respect to the subject matter thereof.
(d)    All obligations required to be performed by the Seller to date under the
terms of the Assigned Contracts have been performed in all material respects, no
act or omission by the Seller has occurred or failed to occur which, with the
giving of notice, the lapse of time or both would constitute a material default
under the Assigned Contracts, and each of the Assigned Contracts is now in full
force and effect.
(e)    None of the Assigned Contracts requires consent to the assignment and
assumption of such Assigned Contract.
2.17    Assigned Licenses.
(a)    The list of Assigned Licenses in Section 1.1(g) of the Disclosure
Schedule is a true and complete list of all Licenses and pending applications
for Licenses required or used in the operation of the Purchased Assets, setting
forth the grantor, the grantee, the function and the expiration and renewal date
of each. Prior to the date hereof, the Seller has delivered to the Buyer true
and complete copies of all the Assigned Licenses.
(b)    The Seller owns or validly holds all Assigned Licenses.
(c)    Each Assigned License is valid, binding and in full force and effect and
is transferable to the Buyer in accordance with this Agreement.
(d)    The Seller is not and the Seller has not received any written notice that
it is, in default (or with the giving of notice or lapse of time or both, would
be in default) under any Assigned License.

#PageNum#



--------------------------------------------------------------------------------


(e)    There has been no indication that any Assigned License may be issued,
renewed, modified or revoked on terms or conditions other than those currently
in effect.
2.18    Insurance.
Section 2.18 of the Disclosure Schedule contains a true and complete list
(including the names of the insurers and the names of the Persons to whom such
policies have been issued) of all liability and property insurance policies
currently in effect that insure the Purchased Assets or affect or relate to the
ownership, use or operation of any of the Purchased Assets and that (a) have
been issued to the Seller or (b) have been issued to any Person (other than the
Seller) for the benefit of the Seller. Each policy listed in Section 2.18 of the
Disclosure Schedule is valid and binding and in full force and effect. All
premiums due under such policies have been paid, and neither the Seller nor any
other Person to whom such policy has been issued has received any written notice
of cancellation, non-renewal or termination in respect of any such policy or is
in default thereunder. Neither the Seller nor any other Person to whom such
policy has been issued has received notice that any insurer under any policy
referred to in this Section 2.18 is denying liability with respect to an
unresolved claim thereunder or defending such claim under a reservation of
rights clause.
2.19    Environmental Matters.
(a)    The ownership, use and operation by the Seller of the Purchased Assets
have been, are and will be on the Closing Date, in compliance with all
Environmental Laws, and no Environmental Action has been filed, commenced or, to
the Seller’s Knowledge, threatened against the Seller or, to the Seller’s
Knowledge, against any of the past owners and operators of the Purchased Assets
for failure to so comply or for recovery of any Losses by any Person relating to
the Release of Hazardous Materials..
(b)    The Seller has made timely applications for and received all
Environmental Permits required to own and operate the Purchased Assets, such
Environmental Permits are valid and in effect and the Seller is in compliance
with such Environmental Permits.
(c)    The Seller has not in connection with the Purchased Assets or the
Business disposed of, sent or arranged for the transportation of Hazardous
Materials at or to a site, or owned, leased, used or operated a site, that
pursuant to CERCLA or any similar or analogous state law, has been placed or is
proposed to be placed (by the United State Environmental Protection Agency (the
“EPA”) or similar state authority) on the “National Priorities List” or any
similar list.
(d)    The Seller has not as it relates to the Purchased Assets or the Business,
been identified by EPA or similar state authority as a potentially responsible
party under CERCLA or any similar or analogous state law with respect to any
site.
(e)    As it relates to the Purchased Assets or the Business, no Hazardous
Material has been generated, transported or disposed of by or on behalf of the
Seller at any site for which Environmental Law requires (i) notice to any
Person, (ii) further investigation, or (iii) any form of response action.

#PageNum#



--------------------------------------------------------------------------------


(f)    Section 2.19 of the Disclosure Schedule lists all underground storage
tanks located on the Owned Real Property. The Seller has secured all necessary
Environmental Permits for said tanks and there have been no Releases from said
tanks for which Environmental Law requires (i) notice to any Person, (ii)
further investigation or (iii) any form of response action.
(g)    No Release, or, to the Knowledge of the Seller, threat of Release of
Hazardous Materials has occurred or is occurring at, on, upon, into or from the
Owned Real Property.
(h)    No Release or, to the Knowledge of the Seller, threat of Release of
Hazardous Materials has occurred or is occurring at, on, upon, from or in any
real property in the vicinity of the Owned Real Property, which by way of
migration or transport through the soil, groundwater or surface water have come,
or could reasonably be expected to come, to be located at, on, upon or under the
Owned Real Property, except as could not reasonably be expected to have a
Material Adverse Effect on the Seller or the Purchased Assets.
(i)    The Seller has not agreed to or assumed any responsibility or liability
relating to environmental or health and safety matters under any lease, purchase
agreement, sale agreement, joint venture or any similar agreement relating to
the Purchased Assets.
(j)    The Seller has identified and made available to the Buyer all
environmental investigations, studies, audits, tests and other analyses, whether
in draft or final form, conducted by or for or in the possession of the Seller
relating to the Purchased Assets.
2.20    Substantial Customers.
(a)    Section 2.20 of the Disclosure Schedule lists the ten largest customers
of the Business, on the basis of actual revenues for services provided in 2011
and through the seven months ended July 31, 2012.
(b)    No such customer has ceased or materially reduced its use of the services
of the Seller in relation to the Business since July 31, 2012 or, to the
Knowledge of the Seller, has threatened to cease or materially reduce such
purchases, use, sales or provision of services after the date hereof.
2.21    No Powers of Attorney.
The Seller does not have any powers of attorney or comparable delegations of
authority outstanding with respect to any of the Purchased Assets.
2.22    Solvency.
The Seller (i) is not entering into this Agreement with the intent to hinder,
delay or defraud creditors, (ii) is solvent, (iii) will not become insolvent as
a result of the transfers contemplated by this Agreement, (iv) is capable of
paying its debts as they mature, (v) will remain capable of repaying its debts
as they mature after effecting such transfers and (vi) is receiving a reasonably
equivalent value in exchange for the Purchased Assets. The transfer of the
Purchased Assets is not wrongful

#PageNum#



--------------------------------------------------------------------------------


or fraudulent with respect to the Seller’s creditors and no creditor shall be
entitled to bring any claim under any Law against the Seller or the Buyer with
respect to such transfer, except related to the Post-Closing Liabilities.
2.23    Government Contracts.
The Seller does not have any material Contracts with any agency of the federal
government of the United States or any state or local governmental authority
that relate to the Purchased Assets.
2.24    Performance of Packaging Business.
The Purchased Assets are, in and of themselves, sufficient to adequately perform
the services generally expected of a lubricants blending and packaging business.
2.25    Financial Projections.
The financial projections of the Business prepared by the Seller or the
Guarantor and delivered to Simmons & Company International were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
reasonable in the opinion of the Seller or the Guarantor, as the case may be, in
light of the conditions existing at the time of delivery of such projections,
and represented, at the time of delivery, the Seller’s or the Guarantor’s
reasonable estimate, as the case may be, of the Company’s future financial
condition and performance under a range of possible outcomes.
2.26    Guarantor Financial Statements.
(a)    True and complete copies of the following financial statements of the
Guarantor have been provided to the Buyer: (i) an audited balance sheet as of,
and audited statements of income, cash flow and stockholders’ equity of the
Guarantor for the year ended December 31, 2011 and (ii) an unaudited balance
sheet as of, and unaudited statements of income and stockholders’ equity of the
Guarantor for the seven months ended July 31, 2012 (collectively, the “Guarantor
Financial Statements”).
(b)    The Guarantor Financial Statements (i) are true, accurate, correct and
complete and in all material respects in accordance with the books and records
of the Guarantor, (ii) represent bona fide transactions effected in the ordinary
course of business, (iii) have been prepared in accordance with GAAP and fairly
present in all material respects the financial condition and results of
operations of the Guarantor as of the respective dates thereof and for the
respective periods covered thereby, subject in the case of the unaudited
Guarantor Financial Statements to normal year end adjustments and accruals none
of which would be material.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE PARENT
In order to induce the Guarantor and the Seller to enter into this Agreement,
the Buyer and the Parent, hereby, jointly and severally, make the
representations and warranties set forth below.

#PageNum#



--------------------------------------------------------------------------------


The Parent and the Buyer have delivered to the Guarantor and the Seller the
Disclosure Schedule on the date of this Agreement. The disclosures in the
Disclosure Schedule relate only to the representations and warranties in the
section of this Agreement to which they expressly relate and not to any other
representation or warranty in this Agreement. Except as set forth in those
sections of the Disclosure Schedule corresponding to the sections below:
3.1    Organization.
Each of the Buyer and the Parent is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each of the Buyer and the Parent has full power, authority and capacity to
execute and deliver this Agreement and the Related Agreements to which it is a
party and to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.
3.2    Execution and Delivery.
The execution, delivery and performance of this Agreement and the Related
Agreements by each of the Buyer and the Parent, as applicable, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized and approved by the general partner of the Buyer and the Parent, and
no other action on the part of the Buyer or the Parent is necessary to authorize
the execution, delivery and performance of this Agreement and the Related
Agreements by the Buyer and the Parent, as applicable, and the consummation of
the transactions contemplated hereby and thereby. This Agreement has been duly
and validly executed and delivered by the Buyer and the Parent and constitutes,
and upon the execution and delivery by the Buyer and the Parent, as applicable,
of the Related Agreements, the Related Agreements will constitute, legal, valid
and binding obligations of the Buyer and the Parent, as the case may be,
enforceable against the Buyer and the Parent in accordance with their terms,
assuming valid execution and delivery of this Agreement and the Related
Agreements by the other parties thereto, and except as enforceability may be
limited by bankruptcy, insolvency, reorganizations, moratorium or other Laws
affecting creditors’ rights generally.
3.3    Authority.
The Parent and the Buyer each have full power and authority to conduct the
business thereof as and to the extent now conducted and to own, use and lease
its Assets and Properties.
3.4    No Conflicts.
The execution and delivery by the Parent and the Buyer of this Agreement and the
Related Agreements, the performance of their respective obligations under this
Agreement and such Related Agreements and the consummation of the transactions
contemplated hereby and thereby do not and will not:
(a)    conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the organizational documents of the Parent or the
Buyer;

#PageNum#



--------------------------------------------------------------------------------


(b)    conflict with or result in a violation or breach of any term or provision
of any Law or Order applicable to the Parent or the Buyer or any of their
respective Assets or Properties; or
(c)    (i) conflict with or result in a violation or breach of, (ii) constitute
(with or without notice or lapse of time or both) a default under, (iii) require
the Parent or the Buyer to obtain any consent, approval or action of, make any
filing with or give any notice to any Person as a result or under the terms of,
(iv) result in or give to any Person any right of termination, cancellation,
acceleration or modification in or with respect to, (v) result in or give to any
Person any additional rights or entitlement to increased, additional,
accelerated or guaranteed payments under, or (vi) result in the creation or
imposition of any Lien upon the Parent or the Buyer or any of its Assets or
Properties under any Contract or License to which the Buyer is a party or by
which any of the Parent’s or the Buyer’s Assets or Properties are bound.
3.5    Governmental Approvals and Filing.
No consent, approval or action of, filing with or notice to any Governmental or
Regulatory Authority on the part of the Buyer or the Parent is required in
connection with the execution, delivery and performance of this Agreement or any
of the Related Agreements or the consummation of the transactions contemplated
hereby or thereby.
ARTICLE IV    
COVENANTS
4.1    Confidentiality.
Each of the Parties agrees that it shall, and shall cause its Subsidiaries and
the officers, employees and authorized representatives of each of them to, hold
in strict confidence all confidential data and information obtained by them from
the other Parties (unless such information is required, in legal counsel’s
written opinion, to be disclosed in any Actions or Proceedings) and shall not,
and shall ensure that such Subsidiaries, directors, officers, employees and
authorized representatives do not, except as required by The Nasdaq Global
Select Market, the Securities and Exchange Commission or by Law (in legal
counsel’s written opinion), disclose such information to others without the
prior written consent of the Party from which such data or information was
obtained. The restrictions provided for in the immediately preceding sentence
shall not, however, apply to any such data or information obtained by a Party
(the “Receiving Party”) from another Party (the “Disclosing Party”) which (a) at
the time it was received by the Receiving Party was in the public knowledge, or
(b) after being received by the Receiving Party became part of the public
knowledge through no fault of the Receiving Party.
4.2    Cooperation by the Parties.
(d)    Access to Records. The Parties acknowledge and agree that after the
Closing, the Guarantor and the Seller or their respective successors may need
access to information or documents in the control or possession of the Parent
and the Buyer for the purpose of

#PageNum#



--------------------------------------------------------------------------------


preparing or filing Tax Returns. The Parent and the Buyer shall reasonably
cooperate in connection with, and, during normal business hours, make available
for inspection and copying by, the Guarantor and the Seller or their respective
successors or representatives, upon prior written request and at their sole cost
and expense, such records and files of the Guarantor or the Seller included in
the Purchased Assets reasonably necessary to facilitate the purposes of the
preceding sentence; provided, however, that the Parent and the Buyer shall be
entitled to require the Guarantor and the Seller, its successors and
representatives to execute and deliver reasonable confidentiality agreements in
favor of the Buyer with respect to such records and files and any other
information delivered to such Persons pursuant to this Section 4.2(a).
(e)    Cooperation with Respect to Examinations and Controversies. The Parent,
the Buyer, the Guarantor and the Seller shall use all reasonable efforts to
cooperate with each other and their respective representatives, in a prompt and
timely manner, in conjunction with any inquiry, audit, examination,
investigation, dispute or litigation involving any Tax Return (collectively, the
“Tax Disputes”) relating to the Purchased Assets and relating to any federal,
state or local Taxes (i) filed or required to be filed by or for the Guarantor
or the Seller for any taxable period beginning before the Closing Date, or (ii)
filed or required to be filed by or for the Parent or the Buyer for any taxable
period ending after the Closing Date. Notwithstanding anything to the contrary
herein, the Seller shall retain control of any Tax Dispute to the extent such
Tax Dispute arises out of or is related to events or circumstances prior to the
Closing, and the Buyer shall retain control of any Tax Dispute to the extent
such Tax Dispute arises out of or is related to events or circumstances after
the Closing. Such cooperation shall include, but not be limited to, making
available to one another during normal business hours, and within ten days of
any reasonable request therefor, all books, records and information, and the
assistance of all officers and employees, reasonably required in connection with
any Tax inquiry, audit, examination, investigation, dispute, litigation or any
other matter. The Parties agree to conduct any investigation or examination
hereunder without causing any material interference or disruption of the
operations of the business of any other Party or their Affiliates. The Seller
will retain, until the expiration of the applicable statutes of limitation
(including any extensions thereof) copies of all Tax Returns, supporting work
schedules and other records relating to Taxes for all taxable years or periods
(or portions thereof) ending on or prior to the Closing Date.
(f)    Cooperation Regarding Environmental Compliance. To the extent applicable
to the operation of the Purchased Assets, the Seller shall prepare, at its cost,
or, if already prepared, shall reasonably cooperate with the Buyer and the
Parent to provide the Buyer with copies of existing environmental and related
reports and other relevant information, studies and surveys reasonably within
the Seller’s possession or prepared on behalf of or provided to the Seller.
(g)    Cooperation Regarding Allocation of Purchase Price. The Buyer and the
Seller shall cooperate to prepare an allocation of the Purchase Price and other
applicable consideration and expenses among the various classes of Purchased
Assets in accordance

#PageNum#



--------------------------------------------------------------------------------


with and as provided by Section 1060 of the Code. The Parties agree that, except
as otherwise required by applicable Law, any Tax Returns or other tax
information they may file or cause to be filed with any Government Authority
shall be prepared and filed consistently with any such agreed upon allocation.
Notwithstanding the foregoing, if the Buyer and the Seller are unable to agree
on such an allocation within ninety (90) days after the Closing Date, the Buyer
and the Seller may allocate the consideration for the Purchased Assets in the
manner each believes appropriate, provided such allocation is reasonable and in
accordance with applicable Law. The Parties agree that, to the extent required
by law, they will each properly prepare and timely file Form 8594 in accordance
with Section 1060 of the Code. No portion of the consideration for the purchase
of the Purchased Assets under this Agreement will be allocated for tax purposes
to the Noncompetition Agreement.
ARTICLE V    
INDEMNIFICATION
5.1    Indemnification by the Seller and the Guarantor.
Solely for the purpose of indemnification under this Section 5.1, the
representations and warranties of the Seller and the Guarantor in this Agreement
shall be deemed to have been made without regard to any materiality or Material
Adverse Effect qualifiers. Subject to the other provisions of this Article V,
from and after the Closing Date, the Seller and the Guarantor, jointly and
severally, hereby agree to indemnify, defend and hold harmless the Buyer and the
Parent and their respective subsidiaries, managers, directors, officers,
members, shareholders, employees and agents (the “Buyer Indemnitees”) from and
against, and shall reimburse the Buyer Indemnitees for, any and all Losses,
including without limitation any Losses arising out of the strict liability of
any Person, paid, imposed on or incurred by the Buyer Indemnitees, directly or
indirectly, resulting from, caused by, arising out of, or in any way relating to
and with respect to any of, or any allegation of the following:
(h)    any breach of or inaccuracy in any representation or warranty on the part
of the Seller or the Guarantor under this Agreement (including the Disclosure
Schedule) or any Related Agreement furnished or to be furnished to the Buyer or
the Parent by the Seller or the Guarantor;
(i)    any non-fulfillment of any indemnity, covenant or agreement on the part
of the Seller or the Guarantor under this Agreement or any Related Agreement;
(j)    the Pre-Closing Liabilities; and
(k)    any violation of any Environmental Law and the implementation of those or
similar laws, rules or regulations at the state and local level with respect to
matters, occurrences or incidents arising or alleged to have arisen prior to the
date of Closing with respect or related to the Purchased Assets.

#PageNum#



--------------------------------------------------------------------------------


It shall not be necessary for Losses to be suffered as a result of or in
connection with actions taken, made or threatened by any claimant or
Governmental or Regulatory Authority for such Losses to be indemnifiable under
this Article V.
5.2    Indemnification by the Buyer and the Parent.
Solely for the purpose of indemnification under this Section 5.2, the
representations and warranties of the Buyer and the Parent in this Agreement
shall be deemed to have been made without regard to any materiality or Material
Adverse Effect qualifiers. Subject to the other provisions of this Article V,
from and after the Closing Date, the Buyer and the Parent, jointly and
severally, hereby agree to indemnify, defend and hold harmless the Guarantor and
the Seller and their respective Subsidiaries, managers, directors, officers,
members, shareholders, employees and agents (the “Seller Indemnitees”) from and
against, and shall reimburse the Seller Indemnitees for, any and all Losses,
including without limitation any Losses arising out of the strict liability of
any Person, paid, imposed on or incurred by the Seller Indemnitees, directly or
indirectly, resulting from, caused by, arising out of, or in any way relating to
and with respect to any of, or any allegation of the following:
(d)    any breach of or inaccuracy in any representation or warranty on the part
of the Parent or the Buyer under this Agreement (including the Disclosure
Schedule) or any Related Agreement furnished or to be furnished to the Seller or
the Guarantor by the Buyer or the Parent;
(e)    any non-fulfillment of any indemnity, covenant or agreement on the part
of the Parent or the Buyer under this Agreement or any Related Agreements;
(f)    the Post-Closing Liabilities; and
(g)    any violation of any Environmental Law and the implementation of those or
similar laws, rules or regulations at the state and local level with respect to
matters, occurrences or incidents initially arising or alleged to have initially
arisen after the Closing Date with respect or related to the Purchased Assets.
5.3    Procedures for Indemnification.
(a)    If there occurs an event that a Party asserts is an indemnifiable event
pursuant to Section 5.1 or 5.2, the Party seeking indemnification (the
“Indemnitee”) shall promptly provide notice (the “Notice of Claim”) to the other
Party or Parties obligated to provide indemnification (the “Indemnifying
Party”). Providing the Notice of Claim shall be a condition precedent to any
Liability of the Indemnifying Party hereunder, and the failure to provide prompt
notice as provided herein will relieve the Indemnifying Party of its obligations
hereunder but only if and to the extent that such failure materially prejudices
the Indemnifying Party hereunder. In case any such action shall be brought
against any Indemnitee and it shall provide a Notice of Claim to the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate therein and, to the extent that it shall wish, to assume
the defense thereof, with counsel reasonably satisfactory to such Indemnitee
and, after notice from the Indemnifying Party to such

#PageNum#



--------------------------------------------------------------------------------


Indemnitee of such election so to assume the defense thereof, the Indemnifying
Party shall not be liable to the Indemnitee hereunder for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by the
Indemnitee, in connection with the defense thereof other than reasonable costs
of investigation; provided, however, that if the Indemnitee reasonably believes
that counsel for the Indemnifying Party cannot represent both the Indemnitee and
the Indemnifying Party because such representation would be reasonably likely to
result in a conflict of interest, then the Indemnitee shall have the right to
defend, at the sole cost and expense of the Indemnifying Party, such action by
all appropriate proceedings. The Indemnitee agrees to reasonably cooperate with
the Indemnifying Party and its counsel in the defense against any such asserted
liability. In any event, the Indemnitee shall have the right to participate at
its own expense in the defense of such asserted liability. No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
written consent of each Indemnitee, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
release of the Indemnitee from all Liability in respect to such claim or
litigation or that does not solely require the payment of money damages by the
Indemnifying Person. The Indemnifying Party agrees to afford the Indemnitee and
its counsel the opportunity to be present at, and to participate in, conferences
with all Persons, including any Governmental or Regulatory Authority, asserting
any Claim against the Indemnitee or conferences with representatives of or
counsel for such Persons. In no event shall the Indemnifying Party, without the
written consent of the Indemnitee, settle any Claim on terms that provide for
(i) a criminal sanction against the Indemnitee or (ii) injunctive relief
affecting the Indemnitee.
(b)    Upon receipt of a Notice of Claim, the Indemnifying Party shall have 20
calendar days (or such shorter period as may be appropriate under the
circumstances) to contest its indemnification obligation with respect to such
claim, or the amount thereof, by written notice to the Indemnitee (the “Contest
Notice”); provided, however, that if, at the time a Notice of Claim is submitted
to the Indemnifying Party the amount of the Loss in respect thereof has not yet
been determined, such 20 day period in respect of, but only in respect of the
amount of the Loss, shall not commence until a further written notice (the
“Notice of Liability”) has been sent or delivered by the Indemnitee to the
Indemnifying Party setting forth the amount of the Loss incurred by the
Indemnitee that was the subject of the earlier Notice of Claim. Such Contest
Notice shall specify the reasons or bases for the objection of the Indemnifying
Party to the claim, and if the objection relates to the amount of the Loss
asserted, the amount, if any, that the Indemnifying Party believes is due the
Indemnitee, and any undisputed amount shall be promptly paid over to the
Indemnitee. If no such Contest Notice is given within such 20 day period, the
obligation of the Indemnifying Party to pay the Indemnitee the amount of the
Loss set forth in the Notice of Claim, or subsequent Notice of Liability, shall
be deemed established and accepted by the Indemnifying Party.
(c)    If the Indemnifying Party fails to assume the defense of such Claim or,
having assumed the defense and settlement of such Claim, fails reasonably to
contest such Claim in good faith, the Indemnitee, without waiving its right to
indemnification, may assume,

#PageNum#



--------------------------------------------------------------------------------


at the cost of the Indemnifying Party, the defense and settlement of such Claim;
provided, however, that (i) the Indemnifying Party shall be permitted to join in
the defense and settlement of such Claim and to employ counsel at its own
expense, (ii) the Indemnifying Party shall cooperate with the Indemnitee in the
defense and settlement of such Claim in any manner reasonably requested by the
Indemnitee and (iii) the Indemnitee shall not settle such Claim without
soliciting the views of the Indemnifying Party and giving them due
consideration.
(d)    The Indemnifying Party shall make any payment required to be made under
this Article in cash and on demand. Any payments required to be paid by an
Indemnifying Party under this Article that are not paid within five business
days of the date on which such obligation becomes final shall thereafter be
deemed delinquent, and the Indemnifying Party shall pay to the Indemnitee,
immediately upon demand, interest at the rate of 10% per annum, not to exceed
the maximum nonusurious rate allowed by applicable Law, from the date such
payment becomes delinquent to the date of payment of such delinquent sums, which
interest shall be considered to be Losses of the Indemnitee.
5.4    Survival.
(c)    The liability of the Seller and the Guarantor for their indemnification
obligations arising under Section 5.1 shall be limited to claims for
indemnification for which a Buyer Indemnitee delivers written notice to the
Seller or the Guarantor on or before the 12 month anniversary of the Closing
Date; provided, however, that any indemnification obligation relating to (i)
Sections 2.2, 2.3, 2.13(a)(i), 2.14(a)(ii), 2.19 and 6.13 and any claims with
respect to title to the Purchased Assets and Pre-Closing Liabilities shall be
limited to the applicable statute of limitation, (ii) Section 2.10 shall be
limited to claims for which a Buyer Indemnitee delivers written notice to the
Seller or the Guarantor on or before the 30 month anniversary date of the
Closing Date, and (iii) the non-fulfillment of any covenant or agreement shall
be limited to claims for which a Buyer Indemnitee delivers written notice to the
Seller or the Guarantor on or before the date at which performance of the
covenant is no longer required.
(d)    The liability of the Buyer and the Parent for their indemnification
obligations arising under Section 5.2 shall be limited to claims for which a
Seller Indemnitee delivers written notice to the Buyer or the Parent on or
before the 12 month anniversary of the Closing Date; provided, however, that any
indemnification obligation relating to (i) Post-Closing Liabilities and Sections
3.2, 3.3 and 6.13 shall limited to the applicable statute of limitation, and
(ii) the non-fulfillment of any covenant or agreement shall be limited to claims
for which a Seller Indemnitee delivers written notice to the Buyer or the Parent
on or before the date at which performance of the covenant is no longer
required.
(e)     Notwithstanding the foregoing Sections 5.4(a) and 5.4(b), any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from an Indemnified Party to an Indemnifying
Party prior to the appropriate date required for notice set forth in such
Sections shall not thereafter be barred and such claims shall survive until
finally resolved.

#PageNum#



--------------------------------------------------------------------------------


(f)    All covenants and agreements contained in this Agreement shall survive
for the applicable period required for their performance.
5.5    Limitations on Indemnification.
No Indemnifying Party hereto shall have any liability with respect to, or
obligation to indemnify for, Losses under Article V hereof unless the aggregate
amount of Losses for which such Indemnifying Party would, but for the provisions
of this Section 5.5, be liable exceeds, on an aggregate basis, Eight Hundred
Fifty Thousand Dollars ($850,000) it being agreed that in such event the
Indemnifying Party’s obligations under Article V hereof will take such threshold
into account as a deductible and the Indemnitee will be entitled to receive only
the amount of such Losses in excess of such threshold; provided, however, that
such threshold shall not apply to Losses related to title to the Purchased
Assets, the Pre-Closing Liabilities, the Post-Closing Liabilities, Taxes or any
of the matters described in Sections 2.2, 2.3, 2.10, 2.13(a)(i), 2.14(a)(ii),
2.19, 3.2, 3.3, 5.1(b), 5.2(b) and 6.13 hereof. The maximum indemnification
liability of the Seller and the Guarantor, on the one hand, and of the Parent
and the Buyer, on the other hand, shall not exceed Five Million Seven Hundred
Fifty Thousand Dollars ($5,750,000); provided, however, that such limitation
shall not apply to any breaches asserted with respect to Sections 2.2, 2.3,
2.19, 3.2 or 3.3 or any claims with respect to title to the Purchased Assets,
the Pre-Closing Liabilities or the Post-Closing Liabilities, in which case the
maximum indemnification liability of the Seller and the Guarantor, on the one
hand, and the Parent and the Buyer, on the other hand, shall not exceed the
Fixed Assets Purchase Price. Notwithstanding the foregoing, nothing in this
Agreement will relieve any Party from liability for fraud or any willful breach
of this Agreement of any or willful misrepresentation herein. The Parties
confirm that (a) the indemnities and their terms contained herein are not
subject to or qualified by limitations and qualifications of the indemnities set
forth in the Omnibus Agreement, and (b) the adjustments in Section 1.8 relating
to the Closing Net Working Capital are not subject to or qualified by those
applicable to the indemnities hereunder or in the Omnibus Agreement.
5.6    Inconsistent Provisions.
The provisions of this Article shall govern and control over any inconsistent
provisions of this Agreement or the Related Agreements.
5.7    Right to Indemnification Not Affected by Knowledge.
The right to indemnification in accordance with the provisions of this Article
will not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the Closing Date, with respect to the accuracy or inaccuracy of or
compliance with, any representation, warranty, covenant or obligation set forth
in this Agreement or any Related Agreement.
5.8    SCOPE AND EXPRESS NEGLIGENCE AND STRICT LIABILITY.

#PageNum#



--------------------------------------------------------------------------------


THE INDEMNITIES HEREIN ARE INDEPENDENT OF, AND WILL NOT BE LIMITED BY, EACH
OTHER OR THE COMPARATIVE NEGLIGENCE LAWS OF THE STATE OF TEXAS.
THE FOREGOING INDEMNITIES SET FORTH IN THIS ARTICLE ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF, NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, JOINT,
CONCURRENT, COMPARATIVE, ACTIVE OR PASSIVE OR OTHER FAULT OR STRICT LIABILITY OF
ANY INDEMNIFIED PARTY. WHILE THE PARTIES HERETO ACKNOWLEDGE THAT THE INDEMNITIES
SET FORTH HEREIN MAY RESULT IN THE INDEMNIFICATION OF A PARTY FOR ITS SIMPLE
NEGLIGENCE, IN NO EVENT WILL THESE INDEMNITIES REQUIRE ONE PARTY TO INDEMNIFY,
DEFEND OR HOLD THE OTHER PARTY HARMLESS FOR SUCH OTHER PARTY’S GROSS NEGLIGENCE,
ITS WANTON AND WILLFUL MISCONDUCT, OR FRAUD.
ARTICLE VI    
MISCELLANEOUS
6.1    Expenses.
Whether or not the transactions contemplated hereby are consummated, all costs
and expenses (including, without limitation, the fees and expenses of investment
bankers, attorneys and accountants) incurred in connection with this Agreement
and the Related Agreement and the transactions contemplated hereby and thereby
shall be borne by the Party incurring such costs and expenses.
6.2    Notices.
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given,
if given) by hand delivery, telecopy or mailed by registered or certified mail,
postage prepaid, return receipt requested, as follows:
(e)    If to the Buyer or the Parent to:
Martin Midstream Partners L.P.
4200 Stone Road
Kilgore, Texas 75662
Attention:    Chris Booth
Telephone:    (903) 983-6200

#PageNum#



--------------------------------------------------------------------------------


Telecopy:    (903) 983-6262
with a copy to:
Munsch Hardt Kopf & Harr, P.C.
3800 Lincoln Plaza
500 N. Akard Street
Dallas, Texas 75201-6659
Attention:    A. Michael Hainsfurther
Telephone:    (214) 855-7567
Telecopy:    (214) 978-4356


(f)    If to the Seller or the Guarantor to:
Martin Resource Management Corporation
4200 Stone Road
Kilgore, Texas 75662
Attention:    Chris Booth
Telephone:    (903) 983-6200
Telecopy:    (903) 983-6262
with a copy to:
Strasburger & Price, LLP
901 Main Street, Suite 4400
Dallas, Texas 75202
Attention:    Carol Glendenning
Telephone:    (214) 651-4660
Telecopy:    (214) 659-4034

#PageNum#



--------------------------------------------------------------------------------


Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. Any Party may change any address to which
notice is to be given to it by giving notice as provided above of such change of
address.
6.3    Amendments.
No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the Party to be bound thereby.
6.4    Waiver.
The failure of a Party to exercise any right or remedy shall not be deemed or
constitute a waiver of such right or remedy in the future. No waiver of any of
the provisions of this Agreement or the Related Agreements shall be deemed or
shall constitute a waiver of any other provision hereof or thereof (regardless
of whether similar), nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.
6.5    Headings.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
6.6    Nonassignability.
This Agreement shall not be assigned by operation of law or otherwise without
the prior written consent of all parties hereto; provided, however, that the
Parties specifically consent to an assignment by the Buyer to an Affiliate of
the Buyer.
6.7    Parties in Interest.
This Agreement shall be binding upon and inure solely to the benefit of the
Parties and their successors and permitted assigns, and nothing in this
Agreement, expressed or implied, is intended to confer upon any other Person any
rights or remedies of any nature under or by reason of this Agreement except as
provided in Article V.
6.8    Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to constitute an original, and shall become effective when one or more
counterparts have been signed by each of the Parties.
6.9    Governing Law; Consent to Jurisdiction.

#PageNum#



--------------------------------------------------------------------------------


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Texas, without regard to its conflicts of law
rules. Each of the Parties agrees that any Action or Proceeding brought to
enforce the rights or obligations of any Party under this Agreement shall be
commenced and maintained in any court of competent jurisdiction located in Gregg
County, Texas, and that any Texas State court sitting in Gregg County, Texas
shall have exclusive jurisdiction over any such Action or Proceeding brought by
any of the Parties. Each of the Parties further agrees that process may be
served upon it by certified mail, return receipt requested, addressed as more
generally provided in Section 6.2 hereof, and consents to the exercise of
jurisdiction over it and its properties with respect to any Action or Proceeding
arising out of or in connection with this Agreement or the transactions
contemplated hereby or the enforcement of any rights under this Agreement.
6.10    Severability.
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such which may be hereafter declared
invalid, void or unenforceable. In such case, the Parties shall promptly meet
and negotiate substitute provisions for those rendered or declared illegal or
unenforceable so as to preserve as nearly as possible the contemplated economic
effects of the transactions contemplated hereby.
6.11    Entire Agreement.
This Agreement and the exhibits and schedules hereto and the Related Agreements
constitute the entire agreement among the Parties and supersede all prior
agreements and understandings, oral or written, among the Parties with respect
to the subject matter hereof and thereof. There are no warranties,
representations or other agreements between the Parties in connection with the
subject matter hereof except as set forth specifically herein or contemplated
hereby.
6.12    English Language.
This Agreement, the Related Agreements and all notices or other communications
in connection herewith or therewith shall only be in the English language.
6.13    Brokers.
In addition to the obligations set forth in Article V hereof, each Party shall
indemnify and hold the other Parties harmless from and against any agent or
holder claiming by or through it for any fee or other compensation due or
allegedly due that broker or agent. The obligations under this Section 6.13
shall be subject to the limitations on liability contained in Article V hereof.
                                                               

#PageNum#



--------------------------------------------------------------------------------


ARTICLE VII    
DEFINITIONS
7.1    Definitions.
As used herein, the following terms have the meanings set forth below:
“Accounting Firm” has the meaning set forth in Section 1.8(e).
“Actions or Proceedings” means any action, suit, proceeding, arbitration or any
investigation or audit by any Governmental or Regulatory Authority.
“Adjustment Parties” has the meaning set forth in Section 1.8(a).
“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified.
“Agreement” has the meaning set forth in the preamble.
“Amended and Restated Contribution Agreement” means the Amended and Restated
Contribution Agreement, dated as of November 25, 2009, among the Parties.
“Assets and/or Properties” of any Person means all assets and/or properties of
every kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person, including, without limitation, cash,
cash equivalents, Investment Assets, accounts and notes receivable, chattel
paper, documents, instruments, general intangibles, real estate, equipment,
inventory, goods and Intellectual Property.
“Assigned Books and Records” has the meaning set forth in Section 1.1(f).
“Assigned Contracts” has the meaning set forth in Section 1.1(e).
“Assigned Intellectual Property” has the meaning set forth in Section 1.1(h).
“Assigned Licenses” has the meaning set forth in Section 1.1(g).
“Benchmark Net Working Capital” has the meaning set forth in Section 1.8(a).
“Bill of Sale, Assignment and Assumption Agreement” has the meaning set forth in
Section 1.11.
“Books and Records” means all documents instruments, papers, books and records,
books of account, files and data (including customer and supplier lists),
catalogs, brochures, sales literature, promotional material, certificates and
other documents used in or associated with the ownership of the Purchased
Assets, including, without limitation, financial statements, Tax Records
(including

#PageNum#



--------------------------------------------------------------------------------


Tax Returns), ledgers, minute books, copies of Contracts, Licenses and Permits,
operating data and environmental studies and plans.
“Business” has the meaning set forth in the recitals.
“Buyer” has the meaning set forth in the preamble.
“Buyer Indemnitees” has the meaning set forth in Section 5.1.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).
“Claim” means any action, suit, proceeding, hearing, investigation, litigation,
charge, complaint, claim, Environmental Action or demand.
“Closing” has the meaning set forth in Section 1.10.
“Closing Date” has the meaning set forth in Section 1.10.
“Closing Net Working Capital” has the meaning set forth in Section 1.8(a).
“Closing Net Working Capital Adjustment” has the meaning set forth in Section
1.8(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Contest Notice” has the meaning set forth in Section 5.3(b).
“Contract” means any agreement, commitment, lease, evidence of Indebtedness,
mortgage, indenture, security agreement or other contract or agreement (whether
written or oral).
“Current Assets” has the meaning set forth in Section 1.8(a).
“Current Liabilities” has the meaning set forth in Section 1.8(a).
“Deeds” has the meaning set forth in Section 1.11.
“Disclosing Party” has the meaning set forth in Section 4.1.
“Disclosure Schedule” means the schedules attached hereto and incorporated
herein by reference of the Seller, the Guarantor, the Buyer and the Parent as
appropriate in the context and as referenced throughout this Agreement.
“Effective Time” has the meaning set forth in Section 1.10.
“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, Claim, notice of non-compliance or violation, investigation,
request for information, proceeding, consent order or consent agreement by any
Person relating in any way to any Environmental Law or any Environmental Permit.

#PageNum#



--------------------------------------------------------------------------------


“Environmental Laws” means any applicable federal, state or local law, statute,
rule, regulation, ordinance or judicial or administrative decision or
interpretation in effect on the date of this Agreement relating to the
environment, human health or safety, pollution or other environmental
degradation or Hazardous Materials, specifically including, without limitation,
CERCLA 42 USC §9601 et seq., RCRA 42 USC 6901 et seq., CAA 42 USC § 7401 et
seq., CWA 33 USCA § 1251 to 1387 and TSCA 15 USCA § 2601 to 2695d.
“Environmental Permit” means any permit, approval, consent, identification
number, certificate, registration, license or other authorization required under
any Environmental Law.
“EPA” has the meaning set forth in Section 2.19(c).
“Estimated Closing Net Working Capital” has the meaning set forth in
Section 1.8(a).
“Estimated Closing Net Working Capital Adjustment” has the meaning set forth in
Section 1.8(a).
“Final Closing Net Working Capital” has the meaning set forth in Section 1.8(a).
“Financial Statements” has the meaning set forth in Section 2.7(a).
“Fixed Assets Purchase Price” means the Purchase Price less the amount of the
Final Closing Net Working Capital.
“GAAP” means United States generally accepted accounting principles consistently
applied (as such term is used in the American Institute of Certified Public
Accountants Professional Standards).
“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision.
“Guarantor” has the meaning set forth in the preamble.
“Guarantor Financial Statements” has the meaning set forth in Section 2.26(a).
“Hazardous Materials” means (a) petroleum or petroleum products, fractions,
derivatives or additives, natural or synthetic gas, asbestos, urea formaldehyde
foam insulation, polychlorinated biphenyls, radioactive materials and radon gas,
(b) any substances defined as or included in the definition of “hazardous
wastes,” “hazardous materials,” “hazardous substances,” “extremely hazardous
substances,” “restricted hazardous wastes,” “special wastes,” “toxic
substances,” toxic chemicals or “toxic pollutants,” “contaminants” or
“pollutants” or words of similar import under any Environmental Law, (c)
radioactive materials, substances and waste, and radiation, and (d) any other
substance exposure to which is regulated under any Environmental Law or could
give rise to Liability under common law.

#PageNum#



--------------------------------------------------------------------------------


“Indebtedness” of any Person means any obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, indentures or similar
instruments, (c) for the deferred purchase price of goods and services (other
than trade payables incurred in the ordinary course of business), (d) under
capital leases and (e) in the nature of guarantees of the obligations described
in clauses (a) through (d) above of any other Person.
“Indemnifying Party” has the meaning set forth in Section 5.3(a).
“Indemnitee” has the meaning set forth in Section 5.3(a).
“Insurance Proceeds” has the meaning set forth in Section 1.1(i).
“Intellectual Property” means all patents, copyright registrations, trademark
and service mark registrations, applications for any of the foregoing, and
whether or not registered, all designs, copyrights, trademarks, service marks,
trade names, domain names, secret formulae, trade secrets, secret processes,
computer programs, source codes and confidential information, including all
rights to any such property that is owned by and licensed from others and any
goodwill associated with any of the above.
“Intellectual Property Assignment” has the meaning set forth in
Section 1.12(a)(ix).
“Investment Assets” means all debentures, notes and other evidence of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnership, mortgage loans and other
investment or portfolio assets owned of record or beneficially by the Seller and
issued by any Person other than the Seller (other than trade receivables
generated in the ordinary course of business).
“Knowledge of the Seller,” “the Seller’s Knowledge,” “Known to the Seller,” or
other like words mean the knowledge of Ruben S. Martin, Robert D. Bondurant,
Donald R. Neumeyer and Chris Booth, after due inquiry.
“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements in effect on the date of this Agreement having the effect of law
of the United States, any foreign country or any domestic or foreign state,
county, city or other political subdivision or of any Governmental or Regulatory
Authority and “Laws” includes, without limitation, all Environmental Laws.
“Liabilities” means all Indebtedness, Claims, legal proceedings, obligations,
duties, warranties or liabilities, including, without limitation, STRICT
LIABILITY, of any nature (including any undisclosed, unfixed, unknown,
unliquidated, unsecured, unmatured, unaccrued, unasserted, contingent,
conditional, inchoate, implied, vicarious, joint, several or secondary
liabilities), regardless of whether any such Indebtedness, Claims, legal
proceedings, obligations, duties, warranties or liabilities would be required to
be disclosed on a balance sheet prepared in accordance with GAAP or is known as
of the Closing.

#PageNum#



--------------------------------------------------------------------------------


“Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises, Environmental Permits and
similar consents granted or issued by any Person.
“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claims, levy, charge, option, right of first refusal, indenture, deed of
trust, easement, right-of-way, restriction, encroachment, license, lease,
permit, security agreement or other encumbrance of any kind and other
restrictions or limitations on the use or ownership of real or personal property
or irregularities in title thereto or any conditional sale Contract, title
retention Contract or other Contract to give any of the foregoing.
“Loss” or “Losses” means any loss, damage, injury, harm, detriment, Liability,
diminution in value, exposure, claim, demand, proceeding, settlement, judgment,
award, punitive damage award, fine, penalty, fee, charge, cost or expense
(including, without limitation, reasonable costs of attempting to avoid or in
opposing the imposition thereof, interest, penalties, costs of preparation and
investigation, and the reasonable fees, disbursements and expenses of attorneys,
accountants and other professional advisors), as well as with, respect to
compliance with the requirements of Environmental Law, expenses of remediation
and any other remedial, removal, response, abatement, cleanup, investigative,
monitoring, or record keeping costs and expenses.
“Material Adverse Effect” means with respect any Person, material adverse
changes in or effects on the business, assets, financial condition, or results
of operations of such Person.
“Noncompetition Agreement” has the meaning set forth in Section 1.12(a)(vi).
“Notice of Claim” has the meaning set forth in Section 5.3(a).
“Notice of Liability” has the meaning set forth in Section 5.3(b).
“Omnibus Agreement” means the Omnibus Agreement, dated November 1, 2002, among
the Buyer, the Guarantor, the Parent and Martin Midstream GP LLC, as heretofore
amended by Amendment No. 1 dated November 25, 2009.
“Omnibus Amendment” has the meaning set forth in Section 1.12(a)(vii).
“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).
“Owned Real Property” has the meaning set forth in Section 1.1(b).
“Parent” has the meaning set forth in the preamble.
“Parties” means the parties to this Agreement.
“Permitted Lien” means (a) any Lien for Taxes incurred in the ordinary course of
business not yet due and for which adequate reserves have been established on
the Financial Statements, (b) liens in favor of landlords, carriers,
warehousemen, mechanics, workmen and materialmen and

#PageNum#



--------------------------------------------------------------------------------


statutory construction or similar liens arising by operation of law or incurred
in the ordinary course of business for sums not yet due or that are being
contested in good faith as to which adequate reserves exist (to the extent such
reserves are required by GAAP), (c) water rights or claims or title to water,
whether or not shown by the public records, (d) any Lien created by the Buyer,
(e) Liens in respect of pledges or deposits under workers’ compensation laws or
similar legislation, unemployment insurance or other types of social security or
to secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return of money bonds
and similar obligations, (f) rights reserved to or vested in any Governmental or
Regulatory Authority to control or regulate any real property or interests
therein in any manner, and all Laws of any Governmental or Regulatory Authority,
and (g) matters of title of record respecting the Owned Real Property that are
set forth on Section 7.1 of the Disclosure Schedule of the Buyer and the
Guarantor.
“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association or Governmental or Regulatory Authority.
“Post-Closing Liabilities” has the meaning set forth in Section 1.3.
“Pre-Closing Liabilities” means all Liabilities of the Seller, whether or not
disclosed to the Buyer, that, directly or indirectly, relate to, result from or
arise out of, facts, conduct, conditions or circumstances in existence on or
before the Closing Date, including, without limitation, all Liabilities listed
in Section 1.4 of this Agreement.
“Purchase Price” has the meaning set forth in Section 1.6.
“Purchased Assets” has the meaning set forth in Section 1.1.
“Receiving Party” has the meaning set forth in Section 4.1.
“Refinery” means the naphthenic lube refinery of the Buyer located in Ouachita
County, Arkansas.
“Related Agreements” means the Bill of Sale, Assignment and Assumption
Agreement, the Deeds, the Omnibus Amendment, the Noncompetition Agreement, the
Supply Agreement, the Intellectual Property Assignment, and any other agreement,
certificate or similar document executed pursuant to this Agreement.
“Release” means the presence, release, issuance, disposal, discharge, dispersal,
leaching or migration into the indoor or outdoor environment or into or out of
any property, including the movement of Hazardous Materials through the air,
soil, surface water, ground water or property other than as specifically
authorized by (and then only to the extent in compliance with) all Environmental
Laws and Environmental Permits.
“Retained Assets” has the meaning set forth in Section 1.2.

#PageNum#



--------------------------------------------------------------------------------


“Retained Refinery Related Assets” has the meaning set forth in the Amended and
Restated Contribution Agreement, except that Retained Refinery Related Assets
shall not include any reversionary rights within the boundaries of the Owned
Real Property or abutting the Owned Real Property.
“Sale” has the meaning set forth in the recitals.
“Seller” has the meaning set forth in the preamble.
“Seller Indemnitees” has the meaning set forth in Section 5.2.
“Subsidiary” has the meaning set forth in Section 2.3(b).
“Supply Agreement” has the meaning set forth in Section 1.12(a)(viii).
“Tangible Property” has the meaning set forth in Section 1.1(a).
“Tax Disputes” has the meaning set forth in Section 4.2(b).
“Tax Returns” means all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including information returns or reports with
respect to backup withholding and other payments to third parties.
“Taxes” means any and all taxes, fees, levies, duties, tariffs, import and other
charges imposed by any taxing authority, together with any related interest,
penalties or other additions to tax, or additional amounts imposed by any taxing
authority, and without limiting the generality of the foregoing, shall include
net income taxes, alternative or add-on minimum taxes, gross income taxes, gross
receipts taxes, sales taxes, use taxes, ad valorem taxes, value added taxes,
franchise taxes, profits taxes, license taxes, transfer taxes, recording taxes,
escheat taxes, withholding taxes, payroll taxes, employment taxes, excise taxes,
severance taxes, stamp taxes, occupation taxes, premium taxes, property taxes,
windfall profit taxes, environmental taxes, custom duty taxes or other
governmental fees or other like assessments or charges of any kind whatsoever.
7.2    Other Terms.
Other terms may be defined elsewhere in the text of this Agreement and shall
have the meaning indicated throughout this Agreement.
7.3    Other Definitional Provisions.
(h)    The words “hereof,” “herein” and “hereunder,” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not any particular provision of this Agreement.
(i)    The terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa. The terms defined in the neuter or masculine
gender

#PageNum#



--------------------------------------------------------------------------------


shall include the feminine, neuter and masculine genders, unless the context
clearly indicates otherwise.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS]

#PageNum#



--------------------------------------------------------------------------------


This Agreement has been duly executed and delivered by the Parties on the date
first above written to be effective as of the Effective Time.
BUYER:


MARTIN OPERATING PARTNERSHIP L.P.


By: Martin Operating GP LLC, its general partner


By: Martin Midstream Partners L.P., its sole member


By: Martin Midstream GP LLC, its general partner




By: /s/ Robert D. Bondurant
Name:    Robert D. Bondurant
Title:    Executive Vice President


SELLER:


CROSS OIL REFINING & MARKETING, INC.




By: /s/ Donald R. Neumeyer
Name:    Donald R. Neumeyer
Title:    President


GUARANTOR:


MARTIN RESOURCE MANAGEMENT CORPORATION




By: /s/ Robert D. Bondurant
Name:    Robert D. Bondurant
Title:    Executive Vice President


PARENT:


MARTIN MIDSTREAM PARTNERS L.P.


By:    Martin Midstream GP LLC, its general partner




By: /s/ Robert D. Bondurant
Name:    Robert D. Bondurant
Title:    Executive Vice President



#PageNum#

